Citation Nr: 1233056	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and medial meniscus tear of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the RO, which granted service connection for degenerative joint disease in the right and left knees effective April 13, 2005, and for each knee disability, assigned 10 percent initial disability ratings.

The Veteran requested a Travel Board hearing in his July 2009 substantive appeal.  In a December 2011 letter, the Veteran was notified that a Travel Board hearing was scheduled to take place in January 2012 at the Roanoke RO.  The Veteran did not appear at the scheduled hearing, and neither he nor his representative has requested that the hearing be rescheduled.

The Board also notes that the Veteran's appeal initially included the issue of entitlement to a higher initial disability rating for posttraumatic stress disorder and depressive disorder.  In February 2008, through his representative, the Veteran notified VA that he wished to withdraw his appeal as to that issue.  Accordingly, that issue is no longer before the Board for its consideration.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  From April 13, 2005, taking into consideration reported pain with motion, the Veteran's right knee degenerative joint disease and medial meniscus tear has been manifested by flexion limited to no less than 80 degrees and extension limited by no more than two degrees.

2.  From April 13, 2005, taking into consideration reported pain with motion, the Veteran's left knee degenerative joint disease has been manifested by flexion limited to no less than 90 degrees and extension limited by no more than three degrees.


CONCLUSIONS OF LAW

1.  The requirements for an initial disability rating in excess of 10 percent for right knee degenerative arthritis and medial meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The requirements for an initial disability rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in January 2007, June 2008, and March 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2007 and March 2009 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in May 2009.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, service connection for degenerative joint disease in the right and left knees was granted effective April 13, 2005.  Initial disability ratings of 10 percent were assigned for each knee.  In his June 2008 notice of disagreement (NOD), July 2009 VA Form 9 substantive appeal, and assertions raised in various claims submissions, the Veteran has challenged the assigned initial disability ratings in each knee.

The Veteran's knee disabilities have been rated in accordance with the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, which provides the criteria for rating disabilities due to traumatic arthritis.  Under that DC, traumatic arthritis that is substantiated by x-ray findings must be rated in accordance with the criteria governing degenerative arthritis, which are provided under DC 5003.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis or osteoarthritis, when established by x-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Disabilities based upon limited range of motion for the knee are rated using the criteria under DC 5260 (for leg flexion) and DC 5261 (for leg extension).  See 38 C.F.R. § 4.71a.

Under DC 5260, a noncompensable (0 percent) disability rating is assigned where flexion of the leg is limited to 60 degrees.  A 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Under DC 5261, a noncompensable (0 percent) disability rating is assigned where extension of the leg is limited to 5 degrees.  A 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31

By way of reference, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

VA treatment records dated from September 2004 through April 2007 reflect that the Veteran received periodic treatment during that time for bilateral knee complaints.

In October 2004, the Veteran reported constant bilateral knee pain that was aggravated by walking.  Baseline intensity of the reported knee pain was described as being a five on a scale of ten.

During a May 2005 VA treatment, the Veteran reported right knee pain and dysfunction that had worsened in the last year.  Although he stated that his left knee was also involved, he reported that his left knee symptoms were to a lesser degree than his right knee.  Regarding his right knee specifically, he reported a "catching" sensation after walking distances of a few blocks.  During treatment, crepitus was noted over the medial and lateral compartments and osteophytes were palpable medially.  The Veteran demonstrated right knee motion which included full extension to zero degrees and flexion to 120 degrees.  Ligaments in the right knee were stable and no effusion was seen in the knee.  X-rays of both knees revealed tricompartmental osteoarthritic changes without acute bony or joint abnormality.

A July 2005 MRI of the right knee confirmed degenerative arthritis, and also revealed a medial meniscus tear and potential intrasubstance tear involving the horn of the lateral meniscus.  Joint effusion and a small Baker's cyst were also seen in the MRI study.

In December 2005, the Veteran continued to report gradual worsening of his right knee pain, which he described as being diffuse and tender.  He continued to report sensations in the knee of "catching" and "snapping".  An examination of the right knee continued to reveal patellar crepitus.  Testing of the knee revealed that it was stable to varus and valgus stress; however, pain was reported during McMurray's testing.  Demonstrated right knee motion again included full extension to zero degrees and flexion to 120 degrees.  During the treatment, the Veteran continued to demonstrate a normal gait.

Subsequent treatment records through April 2007 do not indicate any ongoing treatment for the Veteran's knees.  During an April 2006 treatment, the Veteran simply reported his knees as being "stable".

During a May 2007 VA examination, the Veteran described progressive knee symptoms since service and stated that the symptoms in both knees were similar.  Regarding his current symptoms, the Veteran chiefly reported popping, grinding, and mild to moderate pain.  He denied having any instability or episodes of giving out in either knee.  According to the Veteran, he treated the symptoms in his knees with rest, ice, and anti-inflammatory medications.

Occupationally, the Veteran reported that he was working as a realtor and he denied missing any time from work over the previous 12 months.  Functionally, he stated
that his activities of daily living were generally unimpaired.  He reported that he was able to stand for up to two hours without pain and that he did not experience any limitations associated with sitting.  The Veteran reported that he intermittently wore a brace on his knees, experienced increasing pain with intense exercise such as running, and that he experienced modest symptoms while using stairs.  He denied, however, having any abnormalities in his gait or any limitations associated with lifting.

A physical examination of both knees revealed normal alignment and full range of motion bilaterally with extension to zero degrees and flexion to 140 degrees.  Minimal pain was reported by the Veteran at full extension.  Repetitive motion of the knees did not result of incoordination in motion, gross fatigability, or weakness.  Mild to moderate retropatellar compression tenderness was present bilaterally.  Medial joint line was also tender.  No signs of instability were observed, as McMurray's, Lachman's, pivot shift, and medial collateral and lateral collateral ligament tests were all negative.  X-rays of both knees were again interpreted as showing mild arthritis bilaterally.  The examiner diagnosed mild arthritis in both knees.  Despite the noted absence of functional loss after repetitive motion, the examiner nonetheless opined that "DeLuca issues" indicated a loss of five degrees of motion.

During a March 2009 VA examination, the Veteran reported that the pain in his knees was constant and that he also experienced constant stiffness and occasional swelling.  Overall, the Veteran described his pain as being a six or seven on a scale of ten in severity.  Despite these reported symptoms, he continued to deny having any instability in his knees.

Functionally, the Veteran stated that he was able to walk and stand for periods of up to 30 minutes before requiring rest.  He stated that he continued to use a knee brace.  As during his May 2007 VA examination, the Veteran continued to report that he did not experience any limitations in sitting and did not experience any change in his gait, did not run, and that he used stairs with some difficulty.  Contrary to his May 2007 VA examination, the Veteran reported that he did not perform lifting activities.  According to the Veteran, he experienced flare-ups of pain once a week which lasted 12 to 24 hours and were relieved with Advil.  The Veteran reported that he was not employed.  

During the physical examination of his knees, the Veteran demonstrated a normal gait and was not using any assistive devices.  Tenderness and minimal swelling were present in both knees, with tenderness being most severe in the area of the medial meniscus of the right knee.

Regarding the Veteran's right knee specifically, muscle mass and strength were excellent and reflexes were full.  Demonstrated range of motion included a loss of two degrees of extension and flexion to 95 degrees.  After three repetitions of motion, right knee flexion was reduced further to 90 degrees.  No instability was present.

An examination of the left knee also revealed excellent muscle mass and strength with full reflexes.  Demonstrated left knee motion included a loss of three degrees of extension and flexion to 110 degrees with pain.  After three repetitions of motion, flexion in the left knee was reduced further to 100 degrees.  The left knee also did not demonstrate any evidence of instability.

The examiner recommended that application of DeLuca factors, to include painful motion, suggested an additional loss of five to 10 degrees of flexion in both knees.  Concerning the Veteran's employability, the examiner opined that the Veteran was precluded from employment in any situation which required prolonged standing, walking, stair climbing, running, or other hard impact activities involving the knees.

Overall, the evidence shows the presence of tricompartmental degenerative joint disease in both knees, which has been shown by repeated radiological studies.  With respect to the right knee, an MRI study has also revealed the presence of a medial meniscus tear in addition to the noted degenerative changes.  The evidence shows that these disabilities have been generally manifested by symptoms of bilateral knee pain, stiffness, swelling, popping, grinding, and diminished range of motion.

Regarding the right knee, even taking into consideration factors set forth under DeLuca and expressed in the March 2009 VA examination, repeated range of motion testing performed over the course of the appeal has shown that the Veteran has been able to produce no less than 80 degrees of flexion after three repetitions of motion and has lost no more than two degrees of extension.  With respect to the left knee, demonstrated range of motion over the course of the appeal has shown flexion to no less than 90 degrees after three repetitions and a loss of no more than three degrees of extension.

Under DCs 5260 and 5261, such findings do not rise to even a compensable level of disability.  Thus, the 10 percent ratings assigned contemplate the subjective complaints of pain and stiffness and the objective findings of popping, grinding, and diminished range of motion.  The overall disability picture is not consistent with limitation of right or left knee flexion to at least 45 degrees or extension to at least 10 degrees, even considering the functional impairment, to support the higher schedular disability ratings under DCs 5260 and 5261 respectively.  See DeLuca, 8 Vet. App. at 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  Given the extent of motion shown in both knees, disability ratings higher than 10 percent are not warranted for either knee disability.

While VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint, as the Veteran's range of motion in both knees does not support compensable ratings under either of those Diagnostic Codes, separate ratings for flexion and extension are not warranted for either knee.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  Likewise, as the evidence does not establish objective evidence of instability, a separate rating under Diagnostic Code 5257 is not for consideration in this case for either knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Additionally, the Board notes that there is no evidence that his arthritis is manifested by ankylosis, malunion or nonunion of the tibia or fibula, or that he has dislocation of semilunar cartilage with locking and effusion into the joint.  Thus, DCs 5256, 5258 and 5262 are not for application.

The Board has also considered whether the degenerative arthritis disabilities in either knee present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, although the Veteran's knee disabilities affect his ability to stand for prolonged periods of time and impact his employment, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration of the Veteran's right and left knee degenerative arthritis disabilities is not warranted.

As a final matter, the Board acknowledges that the Veteran alleged that his knee symptoms would not permit him to carry out his normal occupation as a realtor and that the VA examiner noted he was precluded from employment in any situation which required prolonged standing, walking, stair climbing, running, or other hard impact activities involving the knees  However, the Veteran is already in receipt of a total disability rating based on unemployability due to his service connected knee and psychiatric disorders.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and medial meniscus tear of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


